                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

    DONTRELL DELOCH,                            )
                                                )
          Plaintiff,                            )
                                                )
    vs.                                         )
                                                )      Case No. CIV-18-578-D
    NANCY A. BERRYHILL,                         )
    Acting Commissioner of                      )
    Social Security,                            )
                                                )
          Defendant.                            )

                                            ORDER

          The Court, having reviewed the parties’ Stipulated Motion for Award of Attorney

Fees Under the Equal Access to Justice Act [Doc. No. 22], finds it should be GRANTED.

          IT IS THERFORE ORDERED that attorney fees are awarded to Plaintiff under the

Equal Access to Justice Act, 28 U.S.C. § 2412, payable to Plaintiff in care of his attorney,

in the amount of $5,000.00.1

          IT IS FURTHER ORDERED that if Plaintiff’s counsel subsequently receives an

award of attorney fees under 42 U.S.C. § 406(b), counsel shall refund the smaller award to

Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

          IT IS SO ORDERED this 1st day of April, 2019.




1
    See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the prevailing party, not the
attorney).
